UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4675
TELDREKUS D’ANGELO YOUNG,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-111)

                      Submitted: January 28, 2002

                      Decided: February 8, 2002

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Lisa B. Boggs, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.
2                      UNITED STATES v. YOUNG
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Teldrekus D’Angelo Young pled guilty pursuant to a plea agree-
ment to one count of possession of a firearm after a felony conviction
in violation of 18 U.S.C.A. §§ 922(g)(1) & 924(a)(2) (West 2000).
His attorney has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Counsel states that there are no meritorious
grounds for appeal, but raises the issue of whether the sentence was
proper. Young was informed of his right to file a supplemental brief,
but he has not done so. We affirm.

   Young was sentenced to ninety months’ imprisonment and three
years’ supervised release. Because Young’s sentence was within the
properly calculated sentencing guidelines’ range and less than the
statutory maximum sentence it is not reviewable. United States v.
Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   In accordance with the requirements of Anders, we have examined
the entire record in this case, and we find no meritorious issues for
appeal. Accordingly, we affirm Young’s conviction and sentence.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument, because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED